DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-21-2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10, 14, 22, 25-27, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) in view of Toronjo (2014/0101816).
Regarding claim 1, Sokolowski teaches a footwear comprising: 
a first fabric layer (Fig 36, member 603a); 
a second fabric layer (Fig 36, member 603b); and
a compressible material layer positioned between the first fabric layer and the second fabric layer (Fig 36, member 602, para 0097), 
wherein the upper comprises a plurality of cut portions formed by a plurality of separations cut into the first fabric layer and the compressible material layer while the second fabric layer remains intact to form a substrate for the plurality of cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the material (Fig 36, member 604, para 0096), 
wherein the first edge of the first cut portion follows a pattern comprising a plurality of repeating cut and the second edge of the second cut portion follows a second pattern that follows the pattern of the first edge, comprising a second plurality of repeating that follow the plurality of repeating cut (Fig 39), and 

Sokolowski does not teach the use of the material for an upper configured to receive a foot and the pattern is an undulate pattern.

    PNG
    media_image1.png
    568
    999
    media_image1.png
    Greyscale

Toronjo teaches a shoe upper (Fig 2D and 5A to 7C, member 14) with an undulate pattern (Fig 5A annotated above and Fig 15A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the material of Sokolowski to make an upper with undulate pattern, as taught by Toronjo, in order to improve fit and comfort for a user.
Regarding claim 2, the modified upper Sokolowski-Toronjo discloses the first fabric layer and the compressible material layer are cut entirely through along at least a portion of the upper (Sokolowski, Figs 35-36).  
Regarding claim 5, the modified upper Sokolowski-Toronjo discloses the plurality of separations form a pattern on the upper that is visible on the outer surface of the upper (Sokolowski, Figs 35-36).    
Regarding claim 6, the modified upper Sokolowski-Toronjo discloses the first fabric layer forms the outer surface of the upper (Sokolowski, Figs 35-36).    
Regarding claim 7, Sokolowski teaches a footwear comprising: 
a first fabric layer cut into a plurality of fabric portions (Fig 36, member 603a), 
a second fabric layer (Fig 36, member 603b), and 
a foam layer (Fig 36, member 602, para 0071) disposed between the first fabric layer and the second fabric layer, wherein the foam layer is cut into a plurality of foam portions, wherein each of the fabric portions corresponds to and is connected to one of the foam portions to form a plurality of cut portions with a plurality of separations between the cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the material (Fig 36, member 604, para 0096), 
wherein the first edge of the first cut portion follows an pattern comprising a plurality of repeating cut, and the second edge of the second cut portion follows a second pattern that follows the pattern of the first edge, comprising a second plurality of repeating cut that follow the plurality of repeating cut (Fig 39),
wherein, in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (Fig 35, member 604), and, in a flexed configuration, the first edge is separated from the second edge (Fig 36, member 604), wherein the first fabric layer forms the outer surface of the material, the second fabric layer forms an intact substrate that supports the plurality of cut portions (Figs 35-36). -3-Response to Final Office Action mailed February 21, 2020 Application Serial No. 14/614,817
Sokolowski does not teach the use of the material for an upper configured to receive a foot and the pattern is an undulate pattern, wherein the first fabric layer, the second fabric layer, and the foam layer extend over a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper; and a sole coupled to the upper around a perimeter of the sole.  
Toronjo teaches a shoe upper (Fig 2D and 5A to 7C, member 14) with an undulate pattern (Fig 5A annotated above and Fig 15A), wherein the first fabric layer, the second fabric layer, and the foam layer extend over a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the separations extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper (Fig 15A, member 14); and a sole coupled to the upper around a perimeter of the sole (Fig 15A, member 15).    
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the material of Sokolowski to make an upper with undulate pattern with a sole, as taught by Toronjo, in order to improve fit and comfort for a user,
Regarding claim 8, the modified upper Sokolowski-Toronjo discloses substantially all of the upper includes the cut portions that form a pattern on the outer surface of the upper (Sokolowski, Fig 35).  
Regarding claim 10, the modified upper Sokolowski-Toronjo discloses the first and second edges form a juncture at an innermost point of the first separation, such that when the upper is in the flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (Sokolowski, Fig 36, member 604).  
Regarding claim 14, the modified upper Sokolowski-Toronjo teaches all of the limitations and Toronjo further teaches each of the plurality of separations follows an undulate pattern comprising a plurality of repeating undulations (Fig 5A annotated above and Fig 15A).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified upper Sokolowski-Toronjo by using a plurality of repeating undulations, as taught by Toronjo, in order to improve fit and comfort for a user.
Regarding claim 22, the modified upper Sokolowski-Toronjo discloses the first fabric layer is cut to completely separate the plurality of fabric portions from each other, and the foam layer is cut to completely separate the plurality of foam portions from each other (Sokolowski, Fig 36, member 604).  
Regarding claim 25, the modified upper Sokolowski-Toronjo teaches all of the limitations of claim 25 and Toronjo further teaches the first fabric layer, the second fabric layer, and the compressible material layer extend over a heel region, a midfoot region, and a forefoot region of the upper on medial and lateral sides of the upper, and wherein the cut portions extend within the heel region, the midfoot region, and the forefoot region of the upper on the medial and lateral sides of the upper (Fig 15A).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified upper Sokolowski-Toronjo by using the material to make of the entire upper, as taught by Toronjo, in order to improve fit and comfort for a user.
Regarding claim 26, the modified upper Sokolowski-Toronjo teaches all of the limitations of claim 26 and Toronjo further teaches the upper includes a throat opening configured to permit insertion and withdrawal of a user's foot, and wherein at least one of the plurality of separations extends to the throat opening (Fig 15A).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified upper Sokolowski-Toronjo by using the material to make of the entire upper with a throat opening, as taught by Toronjo, in order to improve fit and comfort for a user.
Regarding claim 27, the modified upper Sokolowski-Toronjo discloses the first and second edges form a juncture at an innermost point of the first separation, such that when the upper is in the flexed configuration, the first edge is separated from the second edge to form the first separation as a V- shaped gap between the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (Sokolowski, Fig 36, member 604).  
Regarding claim 30, the modified upper Sokolowski-Toronjo teaches all of the limitations of claim 30 and Toronjo further teaches each of the plurality of separations follows an undulate pattern comprising a plurality of repeating undulations.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified upper Sokolowski-Toronjo by using a plurality of repeating undulations, as taught by Toronjo, in order to improve fit and comfort for a user.
Regarding claim 31, the modified upper Sokolowski-Toronjo discloses the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in the unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation, and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (Sokolowski, Fig 36, member 604).  
Regarding claim 34, the modified upper Sokolowski-Toronjo discloses the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in the unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation, and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (Sokolowski, Fig 36, member 604).    

Claims 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) and Toronjo (2014/0101816) as applied to claims 1 and 7 above, and further in view of Rule (4,272,850).
Regarding claims 11-12 and 21, the modified upper Sokolowski-Toronjo teaches all of the limitations of claims 11-12 and 21 except the first fabric layer and the second fabric layer are made of a same material and the foam layer is made of a polyurethane material.  
Rule teaches a material having the first fabric layer and the second fabric layer are made of a same material (Fig 4, member 12, col. 2, line 34-35) and the foam layer is made of a polyurethane material (Fig 4, member 13, col. 2, lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the material of Sokolowski by using the same material for first and second layer and the polyurethane foam for the middle layer, as taught by Rule, in order to increase conformability and flexibility for a user.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100), Toronjo (2014/0101816), and Rule (4,272,850) as applied to claim 12 above, and further in view of Baychar (2004/0200094).
Regarding claim 13, the modified upper Sokolowski-Toronjo-Rule teaches all of the limitations of claim 12 except the foam layer is an open-cell polyurethane foam material having a thickness between 3 mm and 5 mm.  
Baychar teaches an open-cell polyurethane foam material having a thickness between 3 mm and 5 mm (para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam material of Sokolowski by using an open-cell polyurethane foam with 3 to 5mm thickness, as taught by Baychar, in order to provide sufficient comfort and cushion to the user. 

Claims 23-24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (2010/0024100) in view of Toronjo (2014/0101816).
Regarding claim 23, Sokolowski teaches a footwear comprising: 
a first fabric layer cut into a plurality of fabric portions (Fig 36, member 603a), 
a second fabric layer (Fig 36, member 603b), and 
a foam layer (Fig 36, member 602, para 0071) disposed between the first fabric layer and the second fabric layer, 
wherein the foam layer is cut into a plurality of foam portions, wherein each of the fabric portions corresponds to and is connected to one of the foam portions to form a plurality of cut portions with a plurality of separations between the cut portions, wherein the plurality of separations includes a first separation defined between a first edge of a first cut portion of the plurality of cut portions and a second edge of a second cut portion of the plurality of cut portions, such that the first edge of the first cut portion and the second edge of the second cut portion form opposite walls of the first separation extending inward from an outer surface of the material (Fig 36, member 604, para 0096), 
wherein the first edge of the first cut portion follows an pattern comprising a plurality of repeating cut, and the second edge of the second cut portion follows a second pattern that follows the pattern of the first edge, comprising a second plurality of repeating cut that follow the plurality of repeating cut (Fig 39),
wherein, in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion (Fig 35, member 604), and, in a flexed configuration, the first edge is separated from the second edge (Fig 36, member 604), wherein the first fabric layer forms the outer surface of the material, the second fabric layer forms an intact substrate that supports the plurality of cut portions (Figs 35-36). -3-Response to Final Office Action mailed February 21, 2020 
wherein the first fabric layer forms the outer surface of the material, and wherein the first and second edges form a juncture at an innermost point of the first separation, such that when the material is in a flexed configuration, the first edge is separated from the second edge to form the first separation as a V-shaped gap between-5-Response to Final Office Action mailed February 21, 2020Application Serial No. 14/614,817 the first cut portion and the second cut portion, wherein the gap is widest proximate the first fabric layer (Fig 36).
Sokolowski does not teach the first fabric layer and the second fabric layer are made of a same material, and the use of the material for an upper configured to receive a foot and the pattern is an undulate pattern and a sole coupled to the upper around a perimeter of the sole.  
Rule teaches a material having the first fabric layer and the second fabric layer are made of a same material (Fig 4, member 12, col. 2, line 34-35) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the material of Sokolowski by using the same material for first and second layers, as taught by Rule, in order to increase conformability and flexibility for a user.
While Sokolowski and Rule teaches all the limitations of claim 23 but not the use of the material for the upper.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the material of Sokolowski-Rule to make an upper with undulate pattern and a sole, as taught by Toronjo, in order to improve fit and comfort for a user,
Regarding claim 24, the modified upper Sokolowski-Rule-Toronjo discloses the first fabric layer is cut to completely separate the first and second fabric portions, and the foam layer is cut to completely separate the first and second foam portions (Sokolowski, Fig 36, member 604).  
Regarding claim 37, the modified upper Sokolowski-Rule-Toronjo discloses the first separation extends inward from the outer surface of the upper to a bottom of the first separation, and wherein, in an unflexed configuration, the first edge of the first cut portion abuts the second edge of the second cut portion between the outer surface of the upper and the bottom of the first separation, and, in the flexed configuration, the first edge is separated from the second edge between the outer surface of the upper and the bottom of the first separation (Sokolowski, Fig 36, member 604).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-8, 10-14, 21-27, 30-31, 34, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732